DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I (drawn to a proteinaceous heterodimer) and the following species in the Response filed on April 26, 2022 is acknowledged.  

	The elected species are:

	a) first Fc subunit SEQ ID NO:17 with T366W/K409A substitutions and
	b) second Fc subunit SEQ ID NO:18 with T366S/L368G/Y407A/F405K substitution.

	Claims 7 and 8 have been canceled.
	Claims 1-6 and 9-25 are pending.
	
	Claims 19-21, 24, and 25 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1-6, 9-18, 22, and 23 are currently under consideration as they read on the elected invention described above.

3.	The IDSs submitted are acknowledged. These IDSs have only been considered to the extent of the portion in English. Note that references not in English are not considered.

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


5.	Claims 9 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	A) Claim 9 is indefinite in the recitation of “said first and/or second Fc subunit comprises a modification promoting heterodimerization between said first Fc subunit and said second Fc subunit, wherein the first Fc subunit comprises a first modification, the second Fc subunit comprises a second modification, and said first modification and said second modification comprise an amino acid substitution at group positions selected from …. 9) the first modification: T366 and K409; and the second modification T366, L368, Y407 and F405” because the metes and bounds of the phrase are unclear.  It is not clear if the both first Fc and the second Fc contains modification in view of the recitation of “and/or”, and if the modification is a single modification or combination modifications.  For the purpose of examination and application of prior art, claim 9 is read as a first Fc and a second Fc each having an amino acid substitution are recited in claim 9(9) (the elected species).

	B) Claim 23 recites a pharmaceutical composition comprising the proteinaceous heterodimer according to claim 1 or claim 22, and optionally a pharmaceutically acceptable excipient.  Given that the excipient is optional, claim 23 encompassing a pharmaceutical composition does not appear to further limit the heterodimer in claim 1 or 22.  

Applicant may cancel the claim, amend the claim to delete the word “optionally” to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-6, 9-18, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to a proteinaceous heterodimer comprising a first monomeric member comprising a first Fc subunit and a second monomeric member comprising a second Fc subunit, wherein the first and the second monomeric members are associated with form the heterodimer through complexation of the first and the second Fc subunits. Dependent claim 9 recites amino acid substitutions in different positions in the first and the second Fc subunits.

	The specification discloses that specific amino acid substitutions in the first and second Fc region of human IgG1 facilitates the formation of heterodimer of an Fc fusion protein (e.g. see pages 37-38 of the specification as-filed). However, there is insufficient written description in the specification as-filed of heterodimer comprising the first Fc subunit and the second Fc subunit as recited in the instant claims.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). See MPEP 2163.02.

 	The claims recite a genus of first and second Fc subunits without setting forth which amino acids can be mutated and/or to which amino acids. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variable because a significant number of structural differences between genus members are permitted.  The specification does not describe the structure for substitution variants other than the examples discussed above.  The specification does not describe the particular physical or chemical characteristics for mutations that can be made in the first and second Fc subunits and their correlations between the structure of Fc subunits and the functions (e.g. forming heterodimer).
	For example, Arathoon et al. (US 7,951,917) teach that making CH3 variants for the purpose of enhancing heterodimerization requires first to identify the residues to be replaced, followed by studying amino acid replacement including examination of the three-dimensional structure of the interface because mutations (especially combination mutations) can potentially affect antigen-binding characteristics and glycosylation of the heteromultimers formed. Further, mutations made in the same positions as claimed (e.g. K392) have been shown to result in momomeric CH3 rather than heterodimer as evidenced by the teachings of Kannan et al. (US 2012/0244578, see entire document, particularly Examples in pages 7-9 and claims 1-26).
    	The instant application disclosed specific substitutions in particular positions in the CH3 domain. However, the specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions and the structure of the Fc subunits comprising amino acid substitutions, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the proteinaceous heterodimer broadly encompassed by the claimed invention.
	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties as recited.
      	It does not appear based upon the disclosure of CH3 variants of human IgG1 Fc region having specific amino acid substitutions in specific positions in each of the Fc region alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the heterodimers.
    	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claims.  Id. 43 USPQ2d at 1406. 

   	 In the absence of disclosure of relevant, identifying characteristics of the heterodimer, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of the heterodimers broadly encompassed by the claimed invention, other than the CH3 variant structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-6, 10-12, 15, 16, 18, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arjen et al. (WO 2021/045334, reference on IDS).

	Arjen et al. teach that IL-10 is an anti-inflammatory cytokine useful for treating autoimmune diseases such as rheumatoid arthritis (e.g. see page 3). Arjen et al. teach IL-10-Fc fusion protein wherein two IL-10 monomers are fused to the C-terminus of two IgG Fc regions, where the Fc regions associated with one another enabling the two IL-10 monomers to act as a dimer having anti-inflammatory activities. Further, Arjen et al. teach a fusion protein comprising a first IL-10 monomer fused to the C-terminus of a first IgG Fc, and a second IL-10 monomer fused to the C-terminus of a second IgG Fc, wherein the first and second Fc are bound together. The N-terminus of at least one of the IL-10 monomers ca be fused to the C-terminus of the Fc by a peptide linker, and wherein at least one of the IL-10 monomers is modified to prevent one IL-10 monomer from dimerizing with another IL-10 (e.g. see page 4). Arjen et al. teach that the two IL-10 fused to the human Fc region can be different in that one is the human IL-10 and the other a variant IL-10 (e.g. see lines 1-15 in page 6 and Figure 5). Given that one of the IL-10 monomer is modified, the fusion protein is deemed to be a heterodimer.  Arjen et al. teach that human IL-10 is a non-covalently linked homodimeric cytokine (e.g. see lines 26-30 in page 1) and show native human IL-10 monomeric unit or in homodimeric form (e.g. see Figure 1A and 1B and page 5).  

	Arjen et al. teach that human IL-10 monomer does not have anti-inflammatory activity; while human IL-10 dimer is known to have anti-inflammatory activity, it also aggregates, making it difficult to extract anti-inflammatory IL-10 compound (e.g. see lines 15-21 in page 7).  Fusion protein containing IL-10 monomers fused to the C-terminus of two IgG Fc regions bound together restores anti-inflammatory activity (see lines 22-27 in page 7).  Arjen et al. further teach fusion of IL-10 monomer to the N-terminal end of the Fc increases levels of higher molecular forms (e.g. see lines 5-20 in page 12). Arjen et al. teach a pharmaceutical composition comprising the fusion protein (e.g. see page 12).  

	As such, the reference teachings anticipate the instant invention.

11.	Claims 1, 2, 6, 10, 13-18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (US 7,348,004).

Peters et al. teach a monomer-dimer hybrid Fc fusion protein comprising a biologically active molecule (e.g. cytokine) at the N-terminus and two Fc regions where only one Fc region is connected to the cytokine (e.g. see Figure 1 or copy below and col. 15).

	
    PNG
    media_image1.png
    547
    768
    media_image1.png
    Greyscale


	Peters et al. teach that an Fc fusion protein that is a monomer-dimer hybrids, with one biologically active molecule but two portions of IgG Fc region having two FcRn binding sites can be transported more effectively than homodimers because the monomer-dimer has only one biologically active molecule thus eliminate sterically obstruction caused by two or more biologically active molecules in close proximity as in dimers (e.g. see lines 46-62 in col. 2). Peters et al. also teach a pharmaceutical composition comprising the Fc fusion protein (e.g. see col. 35).

	Therefore, the reference teachings anticipate the instant invention.

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arjen et al. (WO 2021/045334, reference on IDS) or Peters et al. (US 7,348,004), both in view of von Kreudenstein et al. (US 2012/0149876).

	The teachings of Arjen et al. and Peter et al. have been described above.

	The reference teachings differ from the instant invention by not describing the first Fc or the second Fc comprises a modification selected from the group of positions consisting of groups including T366 and K409 for the first modification, and T366, L368, Y407, and F405 for the second modification.

	von Kreudenstein et al. teach that a heterodimer comprising asymmetric amino acid substitutions in the two Fc region wherein the substitutions promotes the formation of thermo-stable heterodimeric Fc dimers (e.g. see [0003]).  Specifically, von Kreudenstein et al. teach working examples of heterodimeric Fc regions containing amino acid substitutions in T366 and K409 in one of the Fc and T366, Y407 and F405 in the other Fc (e.g. see AZ2467 in Table 7).

	It would thus be obvious to one of ordinary skill in the art to combine the teachings of Arjen et al., Peters et al. and von Kreudenstein et al.  to produce a cytokine-Fc heterodimer comprising the recited amino acid substitutions in the Fc region for increased thermostability . An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Arjen et al. teach native human IL-10 monomeric unit or in homodimeric form can be fused to the Fc region to a fusion protein containing IL-10 monomers fused to the C-terminus or N-terminus of two IgG Fc regions bound together for anti-inflammatory activity and Peters et al. teach monomer-dimer hybrids having one biological active molecule (e.g. cytokine) retains the binding to FcRn (to be transported more effectively) than homodimers.  As such, making Fc fusion protein wherein one cytokine linked to one of the Fc dimers for better transport and reduced sterically obstruction with additional amino acid substitutions for the advantage of increased thermostability as taught by von Kreudenstein et al. would be well-within the skill of an ordinary artisan in view of the teachings of the references.

14.	No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644